Citation Nr: 1616414	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder claimed as chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied the claim for service connection for COPD.

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing, the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304 (2015).

The Board has recharacterized the Veteran's service connection claim for chronic obstructive pulmonary (COPD) disease more broadly as a claim for a respiratory disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the claims for service connection for onychomycosis and peripheral neuropathy of the bilateral upper extremities as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to service connection for onychomycosis and  peripheral neuropathy of the bilateral upper extremities will be the subject of a later Board decision, if ultimately necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he developed COPD due to exposure to herbicides, including Agent Orange and Agent Purple, in service.  

The Veteran's service records confirm he served in the Republic of Vietnam during the Vietnam war, and therefore, he is presumed to have been exposed to herbicides, such as Agent Orange.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  Although there are certain diseases that are presumed incurred by veterans as a result of exposure to herbicide agents, COPD is not included on the list of presumptive diseases enumerated by the Secretary pursuant to the applicable statute.  See 38 C.F.R. § 3.309(e) (2015).  Notwithstanding the presumption provisions, a veteran is not precluded from establishing service connection for disability due to herbicide agent exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "-availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").  

The service treatment records do not document a chronic respiratory disorder.  After service the Veteran was hospitalized in November 1970 for chronic bronchitis with grade IV PAP smear.  December 1970 chest x-rays revealed multiple nodular densities in both lungs, more than likely inflammatory, but the exact etiology was indeterminate.  A hospital summary in December 1970 noted a final diagnosis of Strongyloides stercoralis and hemoptysis, possibly due to pulmonary manifestation of Strongyloides infestation.  Thereafter clinical treatment notes in 1998 recorded complaints of shortness of breath and chest pain, along with a history of smoking up to four packs of cigarettes per day.  An impression of COPD was noted in 1999.  

In a statement in February 2016, the Veteran's VA treating physician, Dr. P.D.G., opined that it was at least as likely as not that Veteran's COPD was caused by exposure to Agent Orange while stationed in Vietnam.  Dr. P.D.G.'s statement suggests a relationship between the Veteran's COPD and his military service, but it is insufficient to support service connection because there is not an adequate rationale for the conclusion that the Veteran's COPD was as likely the result of herbicide exposure as it was the result of other possible causes or factors.  For example, Dr. P.D.G. did not discuss the role, if any, that the Veteran's history of tobacco use played in the development of COPD.  However, the medical opinion is sufficient to satisfy the "low threshold" of whether a current disability may be related to require VA to provide a Veteran with an examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event).  Accordingly, the Board finds that a VA pulmonary examination is required to determine if the Veteran's COPD is due to his active duty service, to include as due to exposure to herbicides.  On remand, relevant ongoing medical records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not already in the claims file.

2.  Thereafter, schedule the Veteran for a VA pulmonary examination to address the claim for service connection for a respiratory disorder, to include COPD.  The claims file and electronic treatment records must be thoroughly reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted and all findings should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner is asked to determine whether is it at least as likely as not (50 percent or greater probability) that any respiratory disorder found present, to include COPD, is the result of a disease or injury incurred in service to include presumed exposure to herbicides such as Agent Orange during active duty.

In providing this opinion, the examiner should specifically address hospitalization records from November and December 1970 documenting treatment for a lung condition, specifically, Strongyloides stercoralis and hemptysis, possibly due to pulmonary manifestation of Strongyloides infestation; Dr. P.D.G.'s February 2016 opinion; and 1998 and 1999 private treatment records documenting the Veteran's smoking history and including an impression of COPD in March 1999.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.
 
3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




